
	

116 SJ 55 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Acting Secretary of Homeland Security relating to “Immigrant Investor Program Modernization”.
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		116th CONGRESS
		1st Session
		S. J. RES. 55
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Acting Secretary of Homeland Security relating to Immigrant Investor Program Modernization.
	
	
 That Congress disapproves the rule submitted by the Acting Director of Homeland Security relating to Immigrant Investor Program Modernization (84 Fed. Reg. 35750; July 24, 2019), and such rule shall have no force or effect.
		
